Exhibit 10.3



 

AMENDED AND RESTATED HERTZ GLOBAL HOLDINGS, INC.
SEVERANCE PLAN FOR SENIOR EXECUTIVES

 

WHEREAS, the Company wishes to establish the Amended and Restated Hertz Global
Holdings, Inc. Severance Plan for Senior Executives, as may be amended from time
to time (the “Plan”) as set forth herein, which shall replace the prior
severance plan that was originally adopted on February 1, 2008, as amended on
each of November 14, 2012, February 11, 2013, February 25, 2016, and January 3,
2017 (the “Prior Plan”).

 

NOW, THEREFORE, the Company establishes the Plan in accordance with the
following terms:

 

Article I

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01            Purpose of the Plan. The purpose of the Plan is to
provide Participants with certain compensation and benefits as set forth in the
Plan in the event the Participant’s employment with the Company or a Subsidiary
is terminated in a Qualifying Termination. The Plan is not intended to be an
“employee pension benefit plan” or “pension plan” within the meaning of Section
3(2) of ERISA. Rather, the Plan is intended to be a “welfare benefit plan”
within the meaning of Section 3(1) of ERISA and to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
the United States Department of Labor regulations Section 2510.3-2(b), and shall
be interpreted and administered accordingly.

 

Section 1.02            Term of the Plan. The Plan shall generally be effective
as of the Effective Date and, with respect to Participants hereunder, shall
supersede the Prior Plan, any program or policy under which the Company or any
Subsidiary provided severance benefits to any Participant prior to the Effective
Date of the Plan. The Plan shall continue until terminated pursuant to Article
VII of the Plan.

 

Article II

DEFINITIONS

 

Section 2.01            “Base Salary” shall mean, in the case of a Participant,
such Participant’s highest annual base salary in effect at any time within the
12-month period preceding the Participant’s Termination Date.

 

Section 2.02            “Board” shall mean the Board of Directors of the
Company, or any successor thereto.

 

Section 2.03            “Bonus” shall mean, in the case of a Participant, the
average annual bonus paid (or awarded, if different) in respect of each of the
three prior bonus years (exclusive of any special, retention, or prorated
bonuses). If a Participant has less than three years of bonus history, “Bonus”
shall mean the average annual bonus of the actual years, provided that if a
Participant has not had an opportunity to earn or be awarded one full year’s
bonus as of his Termination Date, “Bonus” shall mean 100% of the participant’s
target bonus for the year in which the Termination Date occurs.

 



 1 

 

 

Section 2.04        “Cause” shall mean a Participant’s (i) failure to perform
the Participant’s material duties with the Company (other than any such failure
resulting from the Participant’s incapacity as a result of physical or mental
illness) after a written demand for performance specifying the manner in which
the Participant has not performed such duties is delivered to the Participant by
the person or entity that supervises or manages the Participant, (ii) engaging
in serious misconduct that is injurious to the Company or any of its
Subsidiaries, (iii) one or more acts of fraud or personal dishonesty resulting
in or intended to result in personal enrichment at the expense of the Company or
any of its Subsidiaries, (iv) abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs the Participant’s
job performance, (v) violation of any Company policy that results in harm to the
Company or any of its Subsidiaries or (vi) indictment for or conviction of (or
plea of guilty or nolo contendere) to a felony or of any crime (whether or not a
felony) involving moral turpitude. A termination for “Cause” shall include a
determination by the Plan Administrator following a Participant’s termination of
employment for any other reason that, prior to such termination of employment,
circumstances constituting Cause existed with respect to the Participant.

 

Section 2.05            “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations thereunder.

 

Section 2.06            “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.

 

Section 2.07            “Committee” shall mean the Compensation Committee of the
Board or such other committee appointed by the Board to assist the Company in
making determinations required under the Plan in accordance with its terms. The
Committee may delegate its authority under the Plan to an individual or another
committee.

 

Section 2.08            “Company” shall mean Hertz Global Holdings, Inc. and any
successor to its business and/or assets as set forth in Section 10.05 that
assumes and agrees to perform the Plan by operation of law, or otherwise. Unless
it is otherwise clear from the context, Company shall generally include
participating Subsidiaries.

 

Section 2.09            “Effective Date” shall mean May 22, 2020.

 

Section 2.10            “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended, and regulations thereunder.

 

Section 2.11            “Participant” shall mean any senior executive of the
Company designated by the Committee as eligible to participate in the Plan.

 

Section 2.12            “Performance Bonus” shall mean such performance bonuses,
as applicable, under and in accordance with the Company’s Annual Incentive Plan,
as the same may be amended from time to time, and any other performance bonus
plan(s) that the Company may adopt.

 

Section 2.13            “Permanent Disability” shall mean a physical or mental
disability or infirmity that prevents or is reasonably expected to prevent the
performance of a Participant’s employment-related duties for a period of six (6)
months or longer and, within thirty (30) days after the Company notifies the
Participant in writing that it intends to terminate his or her employment, the
Participant shall not have returned to the performance of his employment-related
duties on a full-time basis. The Company’s judgment of Permanent Disability
shall be final, binding and conclusive, provided that with respect to any
payments that constitute deferred compensation subject to Section 409A of the
Code, “Disability” shall have the meaning set forth in Section 409A(a)(2)(c) of
the Code. Notwithstanding the foregoing, if the Participant is a party to an
employment agreement with the Company or any Subsidiary, “Permanent Disability”
shall have the meaning, if any, specified in such employment agreement.

 

Section 2.14            “Plan” shall mean this Hertz Global Holdings, Inc.
Severance Plan for Senior Executives as set forth herein, and as the same may
from time to time be amended.

 



 2 

 

 

Section 2.15            “Plan Administrator” shall mean the individual(s)
appointed by the Committee to administer the terms of the Plan as set forth
herein and if no individual is appointed by the Committee to serve as the Plan
Administrator for the Plan, the Plan Administrator shall be the Senior Vice
President of Human Resources (or the equivalent). Notwithstanding the preceding
sentence, in the event the Plan Administrator is entitled to Severance Benefits
under the Plan, the Committee or its delegate shall act as the Plan
Administrator for purposes of administering the terms of the Plan with respect
to the Plan Administrator. The Plan Administrator may delegate all or any
portion of its authority under the Plan to any other person(s).

 

Section 2.16            “Prior Plan” shall mean the Hertz Global Holdings, Inc.
Severance Plan for Senior Executives that was originally adopted on February 1,
2008, as amended on each of November 14, 2012, February 11, 2013, February 25,
2016, and January 3, 2017.

 

Section 2.17            “Qualifying Termination” shall mean a termination of the
Participant’s employment initiated by the Company or a Subsidiary for any reason
other than Cause, Permanent Disability or death. For the avoidance of doubt, a
Retirement or any voluntary termination by a Participant shall not constitute a
Qualifying Termination.

 

Section 2.18            “Release” shall mean the Separation of Employment and
General Release Agreement, which shall include a written agreement to abide by
the agreement to the confidentiality, non-solicitation, and non-competition
provisions in Article V for the periods provided for herein, in the form
attached hereto as Exhibit A; provided that the Plan Administrator shall have
the discretion to modify the Release if necessary or appropriate under any
applicable law to effect a complete and total release of claims by the
Participant as of the Termination Date.

 

Section 2.19            “Restriction Period” shall mean the greater of 12 months
or the Severance Period, if applicable.

 

Section 2.20            “Retirement” shall mean a Participant’s voluntary
termination of employment with the Company under any of the Company’s retirement
plans.

 

Section 2.21            “Separation from Service Date” shall mean, in the case
of a Participant, the date of the Participant’s “separation from service” within
the meaning of Section 409A(a)(2)(i)(A) of the Code and determined in accordance
with the regulations promulgated under Section 409A of the Code.

 

Section 2.22            “Severance Benefit” shall mean the benefits that a
Participant is eligible to receive pursuant to Article IV of the Plan, except
for those benefits described in Section 4.01 of the Plan.

 

Section 2.23            “Severance Factor” and “Severance Period” shall mean, in
the case of a Participant, the amount or period, as the case may be, set forth
on Annex A opposite such Participant’s position.

 

Section 2.24            “Specified Employee” shall mean a “specified employee”
within the meaning of Section 409A(a)(2)(B)(1) of the Code, as determined in
accordance with the uniform methodology and procedures adopted by the Company
and then in effect.

 

Section 2.25            “Subsidiary” shall mean any corporation in which the
Company owns, directly or indirectly, stock representing 50% or more of the
combined voting power of all

 

classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.

 

Section 2.26            “Termination Date” shall mean the date as of which the
active employment of the Participant by the Company and its Subsidiaries is
severed.

 



 3 

 

 

Article III

ELIGIBILITY FOR BENEFITS

 

Section 3.01            Eligibility. Each Participant in the Plan who incurs a
Qualifying Termination and who satisfies the conditions of Section 3.02 shall be
eligible to receive the Severance Benefits described in the Plan, except that
any such Participant who is a party to an employment agreement or Change in
Control Severance Agreement (or similar agreement) with the Company pursuant to
which such Participant is entitled to severance benefits shall not be eligible
to receive the Severance Benefits described in the Plan.

 

Section 3.02            Conditions.

 

(a)                Eligibility for any Severance Benefits is expressly
conditioned on (i) execution by the Participant of the Release, and lapsing of
the revocation period for the Release, within 60 days after the Participant’s
Termination Date (the “Release Period”) and (ii) compliance by the Participant
with all the material terms and conditions of such Release. If the Participant
has not fully complied with any of the applicable terms of Article V and/or the
Release, the Plan Administrator may deny unpaid Severance Benefits or
discontinue the payment of the Participant’s Severance Benefit and may require
the Participant, by providing at least 10 days’ prior written notice of such
repayment obligation to the Participant during which period the Participant may
cure such failure to comply (if capable of being cured), and if not so cured the
Participant shall be obligated to repay any portion of the Severance Benefit
already received under the Plan. If the Plan Administrator notifies a
Participant that repayment of all or any portion of the Severance Benefit
received under the Plan is required, such amounts shall be repaid within thirty
(30) calendar days of the date the written notice is sent. Any remedy under this
subsection (a) shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company may have.

 

(b)                The Plan Administrator shall determine a Participant’s
eligibility to receive Severance Benefits in its sole discretion.

 

Article IV

DETERMINATION OF BENEFITS

 

Section 4.01            Benefits Upon Any Termination of Employment. In the
event of any termination of employment, regardless of whether the Participant is
eligible for benefits under the Plan, the Company shall pay or provide to the
Participant the following benefits, in each case to the extent vested and
payable as provided in each applicable plan: (a) all earned but unpaid
compensation through the Termination Date and (b) any other payments or benefits
pursuant to any other compensation plans, programs or employment agreements then
in effect.

 

Section 4.02            Severance Benefits. Subject to the other provisions of
the Plan, the Severance Benefits to be provided to each Participant who meets
the requirements for such benefits under the Plan (each an “Eligible
Participant”) shall be the following:

 

(a)                a pro rata portion of the Performance Bonus that would have
been payable to the Eligible Participant, pro rated based on the portion of the
year ending on the Termination Date, such pro rata amount to be paid at the same
time as such bonuses are otherwise generally paid to the Company’s executives
and in any event, no later than March 15 of the year following the end of the
performance period;

 

(b)                an amount equal to (x) the sum of the Eligible Participant’s
Base Salary plus such Eligible Participant’s Bonus, multiplied by (y) such
Eligible Participant’s Severance Factor, payable in equal installments over the
Eligible Participant’s Severance Period on the Company’s regular payroll cycles,
commencing with the first payroll cycle ending after the Release becomes
effective (provided, however, if the Release Period crosses over two calendar
years, payment shall commence with the first payroll cycle following the later
of the Release becoming effective or January 1st of the second calendar year);
and

 



 4 

 

 

(c)                all medical, health and accident insurance or other similar
health care arrangements for the benefit of such Eligible Participant and his
dependents, at the same level and same cost as in effect immediately prior to
the Termination Date, through such Eligible Participant’s Severance Period (or,
if earlier, the date such Eligible Participant becomes eligible for comparable
benefits provided by a subsequent employer).

 

Notwithstanding the foregoing provisions of this Section 4.02, if, as of the
Separation from Service Date, the Eligible Participant is a Specified Employee,
then, except to the extent that the Plan does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code, the following
shall apply: (1) no payments shall be made and no benefits shall be provided to
Executive, in each case, during the period beginning on the Separation from
Service Date and ending on the six-month anniversary of such date or, if
earlier, the date of the Eligible Participant’s death, and (2) on the first
business day of the first month following the month in which occurs the
six-month anniversary of the Separation from Service Date or, if earlier, the
Eligible Participant’s death, the Company shall make a one-time, lump-sum cash
payment to the Eligible Participant (or his beneficiary, if applicable) in an
amount equal to the sum of the amounts otherwise payable to the Eligible
Participant under the Plan during the period described in clause (1) above.

 

Section 4.03        Termination for Cause. If any Participant’s employment
terminates on account of termination by the Company for Cause, the Participant
shall not be entitled to receive Severance Benefits under the Plan except as
provided under Section 4.01 and shall be entitled only to those benefits that
are legally required to be provided to the Participant. Notwithstanding any
other provision of the Plan to the contrary, if a Participant has engaged in
conduct that constitutes Cause at any time prior to the Participant’s
Termination Date, the Plan Administrator may by written notice to the
Participant determine that any Severance Benefit payable to the Participant
under Section 4.02 of the Plan shall immediately cease, and that the Participant
shall be required to return any Severance Benefits paid to the Participant prior
to such determination. The Company may withhold paying Severance Benefits under
the Plan pending resolution of an inquiry that could lead to a finding resulting
in Cause. If the Company has offset other payments owed to the Participant under
any other plan or program, it may, in its sole discretion, waive its repayment
right solely with respect to the amount of the offset so credited.

 

Section 4.04            Reduction of Severance Benefits. The Plan Administrator
reserves the right to make deductions in accordance with applicable law for the
stated amount of monies owed to the Company by the Participant or the value of
Company property that the Participant has retained in his/her possession. Any
payment made pursuant to the Plan shall be subject to applicable withholding
obligations in an amount sufficient to satisfy U.S. or foreign federal,
provincial, state and local or other applicable withholding tax requirements.

 



 5 

 

 

Section 4.05            Other Arrangements. The Severance Benefits under the
Plan are not additive or cumulative to severance or termination benefits that a
Participant might also be entitled to receive under the terms of a written
employment agreement, a severance agreement, a retention plan or agreement, or
any other arrangement with the Company. As a condition of participating in the
Plan, each individual must expressly agree that the Plan supersedes all prior
agreements, including, without limitation, the Prior Plan, and sets forth the
entire Severance Benefit to which he or she is entitled to while a Participant
in the Plan. The provisions of the Plan may provide for payments to the
Participant under certain compensation or bonus plans under circumstances where
such plans would not provide for payment thereof. It is the specific intention
of the Company that the provisions of the Plan shall supersede any provisions to
the contrary in such plans, to the extent permitted by applicable law, and such
plans shall be deemed to have been amended to correspond with the Plan without
further action by the Company or the Board. However, if the Participant is a
party to a Change in Control Agreement (or similar agreement), such agreement,
and not the Plan, shall apply under the circumstances described therein. The
Plan and the Severance Benefits provided pursuant to the Plan are being made
available on a voluntary basis by the Company and are not required by any legal
obligation. Benefits under the Plan are not intended to duplicate other
benefits. Any Severance Benefit under this Plan may be in lieu of any severance
pay, notice period or benefits required or provided under any federal, state, or
local law or ordinance. The Plan Administrator shall determine how to apply this
provision, and may override other provisions of the Plan in doing so.

 

Section 4.06            Termination of Eligibility for Benefits. All
Participants shall cease to be eligible to participate in the Plan, and all
Severance Benefit payments shall cease upon the occurrence of the earlier of:

 

(a)                Subject to Article VII, termination or modification of the
Plan;

 

(b)                Completion of payment to the Participant of the Severance
Benefit for which the Participant is eligible under Article IV; or

 

(c)                Upon reemployment by the Participant with the Company.

 

Article V

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

Section 5.01        Confidential Information. At no time during the term of
Participant’s Employment or at any time following Participant’s Termination
Date, shall the Participant, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its affiliates, except (i) while
employed by the Company, in the business of and for the benefit of the Company,
or (ii) when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Participant to divulge,
disclose or make accessible such information. For purposes of this Section 5.01,
“Confidential Information” shall mean any trade secret or other non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing plans
and other non-public, proprietary and confidential information of the Company or
its affiliates, that, in any case, is not otherwise available to the public
(other than by Participant’s breach of the terms hereof) or known to persons in
the industry generally.

 

Section 5.02            Non-Competition. The Participant agrees that, during the
term of his or her employment with the Company, and thereafter during the
Restriction Period, he or she shall not directly or indirectly become
associated, as an owner, partner, shareholder (other than as a holder of not in
excess of 5% of the outstanding voting shares of any publicly traded company),
director, officer, manager, employee, agent, consultant or otherwise, with (a)
any car or equipment rental or comparable company, which competes with the
business, and for the customer base, of the Company and/or (b) any creditor,
equityholder, or creditor committee member of, or lender or financial advisor
to, the Companies (a “Competitive Business”). This Section 5.02 shall not be
deemed to restrict (a) a Participant who is a lawyer from working for or being
associated with a law firm as long as the Participant does not provide legal
services to a Competitive Business or (b) association with any enterprise that
conducts unrelated business or that has material operations outside of the
geographic area that encompasses the Company’s customer base (or where the
Company had plans at the Termination Date to enter) for so long as the
Participant’s role whether direct or indirect (e.g., supervisory), is solely
with respect to such unrelated business or other geographic area (as the case
may be).

 



 6 

 

 

Section 5.03            Non-Solicitation. The Participant agrees that, during
the term of his or her employment with the Company, and thereafter during the
Restriction Period, he or she shall not directly or indirectly employ or seek to
employ, or solicit or contact or cause others to solicit or contact with a view
to engage or employ, any person who is or was a managerial level employee of the
Company at the time of the Participant’s Termination Date or at any time during
the 12-month period preceding such date. This Section 5.03 shall not be deemed
to be violated solely by (a) placing an advertisement or other general
solicitation or (b) serving as a reference.

 

Section 5.04            Non-Disparagement. The Participant agrees that he or she
shall not at any time disparage the Company or any officer, director, employee
or greater than ten percent (10%) shareholder (or beneficial owner) of the
Company, and shall not, without the prior written consent of the Company, make
any written or oral statement concerning the termination of his or her
employment or any circumstances, terms or conditions relating thereto. Nothing
in this Section 5.04 shall prevent the lawful filing or prosecution of any claim
against the Company in any judicial, arbitration, governmental, or other
appropriate forum for adjudication of disputes, any response or disclosure by
the Participant compelled by legal process or required by applicable law or any
bona-fide exercise by the Participant of any shareholder rights he or she may
otherwise have.

 

Section 5.05            Reasonableness. In the event the provisions of this
Article V shall ever be deemed to exceed the time, scope or geographic
limitations permitted by applicable laws, then such provisions shall be reformed
to the maximum time, scope or geographic limitations, as the case may be,
permitted by applicable laws.

 

Section 5.06            Acknowledgment. The Plan Administrator shall require, as
a condition to a Participant’s participation in the Plan, that such Participant
enter into a written acknowledgment of the terms of this Article V (and such
other provisions hereof as the Plan Administrator determines appropriate), in
such form as the Plan Administrator shall determine appropriate from time to
time.

 

Section 5.07            Equitable Relief.

 

(a)                By participating in the Plan, the Participant acknowledges
that the restrictions contained in this Article V are reasonable and necessary
to protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established the Plan in the absence
of such restrictions, and that any violation of any provision of this Article V
will result in irreparable injury to the Company. By agreeing to participate in
the Plan, the Participant represents that his or her experience and capabilities
are such that the restrictions contained in this Article V will not prevent the
Participant from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case. The Participant
further represents and acknowledges that (i) he or she has been advised by the
Company to consult his or her own legal counsel in respect of the Plan, and (ii)
that he or she has had full opportunity, prior to agreeing to participate in the
Plan, to review thoroughly the Plan with his or her counsel.

 

(b)                The Participant agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting any bond, and a court or arbitration may also order an
equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article V, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

 



 7 

 

 

(c)                The Participant and the Company irrevocably and
unconditionally (i) agree that any suit, action or other legal proceeding
arising out of this Article V, including without limitation, any action
commenced by the Company for preliminary and permanent injunctive relief or
other equitable relief, may be brought in the United States District Court whose
jurisdiction includes Lee County, Florida, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Florida, (ii) consent to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waive any objection
which Participant may have to the laying of venue of any such suit, action or
proceeding in any such court.

 

Section 5.08            Survival of Provisions. The obligations contained in
this Article V shall survive the termination of Participant’s employment with
the Company or a Subsidiary (or termination of the Plan) and shall be fully
enforceable thereafter.

 

Article VI

THE PLAN ADMINISTRATOR

 

Section 6.01            Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions, and to make all other determinations deemed necessary or
advisable for the Plan. The Plan Administrator shall have the sole discretion to
make decisions and take actions with respect to questions arising in connection
with the Plan, including but not limited to the determination of questions of
eligibility and participation, and the amount, manner and timing of benefits.
All decisions, actions and interpretations of the Plan Administrator shall be
subject only to determinations by the Named Appeals Fiduciary (as defined in
Section 9.04), with respect to denied claims for Severance Benefits, and in the
event of any judicial or arbitral proceeding shall be subject to de novo review.
The Plan Administrator may adopt such rules and regulations and may make such
decisions as it deems necessary or desirable for the proper administration of
the Plan. Notwithstanding anything else herein to the contrary, all decisions,
actions and interpretations of the Named Appeals Fiduciary shall be subject to
de novo review by the arbitrator pursuant to Section 9.05 hereof.

 

Section 6.02            Compensation of the Plan Administrator. The Plan
Administrator shall receive no compensation for services as such. However, all
reasonable expenses of the Plan Administrator shall be paid or reimbursed by the
Company upon proper documentation. The Plan Administrator shall be indemnified
by the Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.

 

Section 6.03            Records, Reporting and Disclosure. The Plan
Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan. All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 



 8 

 

 

Article VII

AMENDMENT, TERMINATION AND DURATION

 

Section 7.01            Amendment, Suspension and Termination. Except as
otherwise provided in this Section 7.01, the Board or the Committee or the
delegee of the Board or the Committee shall have the right, at any time and from
time to time, to amend, suspend or terminate the Plan in whole or in part, for
any reason or without reason, and without either the consent of or the prior
notification to any Participant, by a formal written action. Plan amendments may
include, but are not limited to, elimination or reduction in the level or type
of benefits provided to a Participant and may be retroactive or prospective in
nature. No such amendment shall give the Company the right to recover any amount
paid to a Participant prior to the date of such amendment or to cause the
cessation of Severance Benefits already approved for a Participant who has
executed a Release as required under Section 3.02. Severance Benefits provided
under the Plan are at the discretion of the Company and are not a contractual
obligation. Nothing in the Plan shall give, or be construed to give, any
Participant the vested right to any benefit under the Plan.

 

Section 7.02            Duration. Unless terminated sooner by the Board or the
Committee or the delegee of the Board or the Committee in accordance with
Section 7.01, the Plan shall continue in full force and effect until termination
of the Plan pursuant to Section 7.01.

 

Article VIII

DUTIES OF THE COMPANY, THE COMMITTEE AND THE PLAN ADMINISTRATOR

 

Section 8.01            Records. The Company or a Subsidiary thereof shall
supply to the Committee and the Plan Administrator, as the case may be, all
records and information necessary to the performance of the Committee’s and the
Plan Administrator’s duties.

 

Section 8.02            Payment. Payments of Severance Benefits to Participants
shall be made by the Company in such amount as determined by the Committee under
Article IV, from the Company’s general assets or from a supplemental
unemployment benefits trust, in accordance with the terms of the Plan, as
directed by the Committee.

 

Section 8.03            Discretion. Any decisions, actions or interpretations to
be made under the Plan by the Board, the Committee and the Plan Administrator,
acting on behalf of either, (i) shall be made in each of their respective sole
discretion, not in any fiduciary capacity, and (ii) need not be uniformly
applied to similarly situated individuals. Notwithstanding anything else herein
to the contrary, all decisions, actions and interpretations of the Plan
Administrator and the Named Appeals Fiduciary shall be accorded deference by the
arbitrator pursuant to Section 9.05 hereof and by a court of competent
jurisdiction entering the award of such arbitrator, in each case to the maximum
extent permitted by applicable law.

 

Article IX

CLAIMS PROCEDURES

 

Section 9.01            Claim. Each Participant under the Plan may contest the
administration of the Severance Benefits awarded by completing and filing with
the Plan Administrator a written request for review in the manner specified by
the Plan Administrator. No person may bring an action for any alleged wrongful
denial of Plan benefits in a court of law unless the claims procedures described
in this Article IX are exhausted and a final determination is made by the Plan
Administrator and/or the Named Appeals Fiduciary. No person may bring legal
action, including a lawsuit, either in law or equity, more than one year after a
final decision is rendered on a claim. In order to raise an issue in any legal
action related to the claim, such person must have clearly raised such issue
during the claims and appeals procedure described herein.

 



 9 

 

 

Section 9.02        Initial Claim. Before the date on which payment of a
Severance Benefit occurs, any claim relating to the administration of such
Severance Benefit must be supported by such information as the Plan
Administrator deems relevant and appropriate. In the event that any such claim
is denied in whole or in part, the terminated Participant or his or her
beneficiary (“Claimant”) whose claim has been so denied shall be notified of
such denial in writing by the Plan Administrator within ninety (90) days after
the receipt of the claim for benefits. This period may be extended an additional
ninety (90) days if the Plan Administrator determines such extension is
necessary and the Plan Administrator provides notice of extension to the
Claimant prior to the end of the initial ninety (90) day period. The notice
advising of the denial shall (i)[image_001.jpg] specify the reason or reasons
for denial, (ii) make specific reference to the Plan provisions on which the
determination was based, (iii) describe any additional material or information
necessary for the Claimant to perfect the claim (explaining why such material or
information is needed), and (iv) describe the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.

 

Section 9.03            Appeals of Denied Administrative Claims. All appeals
shall be made by the following procedure:

 

(a)                A Claimant whose claim has been denied shall file with the
Plan Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.

 

(b)                The Named Appeals Fiduciary shall consider the merits of the
Claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant.

 

(c)                The Named Appeals Fiduciary shall render a determination upon
the appealed claim which determination shall be accompanied by a written
statement as to the reasons therefor. The determination shall be made to the
Claimant within sixty (60) days of the Claimant’s request for review, unless the
Named Appeals Fiduciary determines that special circumstances require an
extension of time for processing the claim. In such case, the Named Appeals
Fiduciary shall notify the Claimant of the need for an extension of time to
render its decision prior to the end of the initial sixty (60) day period, and
the Named Appeals Fiduciary shall have an additional sixty (60) day period to
make its determination. If the determination is adverse to the Claimant, the
notice shall (i) provide the reason or reasons for denial, (ii) make specific
reference to the Plan provisions on which the determination was based, (iii)
include a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits, and (iv) state
that the Claimant has the right to bring an action under Section 502(a) of
ERISA, and such determination shall be subject to de novo review by the
arbitrator as provided in Section 9.05 hereof.

 

Section 9.04            Appointment of the Named Appeals Fiduciary. The “Named
Appeals Fiduciary” shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary. Named Appeals
Fiduciaries may at any time be removed by the Board or Committee, and any Named
Appeals Fiduciary named by the Plan Administrator may be removed by the Plan
Administrator. All such removals may be with or without cause and shall be
effective on the date stated in the notice of removal. The Named Appeals
Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and, unless
appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.



 

Section 9.05        Arbitration; Expenses. In the event of any dispute under the
provisions of the Plan, other than a dispute in which the primary relief sought
is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in Estero, Florida (or such
other location as may be mutually agreed upon by the Employer and the
Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a single arbitrator selected by agreement of the parties (or, in the
absence of such agreement, appointed by the American Arbitration Association).
Any award entered by the arbitrator shall be final, binding and nonappealable
and judgment may be entered thereon by either party in accordance with
applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrator shall have no
authority to modify any provision of the Plan or to award a remedy for a dispute
involving the Plan other than a benefit specifically provided under or by virtue
of the Plan. If the Participant substantially prevails on any material issue
that is the subject of such arbitration or lawsuit, the Company shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrator and any expenses relating to the conduct of the arbitration
(including the Company’s and Participant’s reasonable attorneys’ fees and
expenses). Otherwise, each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses) and shall share the fees of the American Arbitration Association.

 



 10 

 

 

Article X

MISCELLANEOUS

 

Section 10.01        Nonalienation of Benefits. None of the payments, benefits
or rights of any Participant shall be subject to any claim of any creditor of
any Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under the Plan, except for the designation of a beneficiary as
contemplated in Section 10.02.

 

Section 10.02        Beneficiary Designation. Each Participant under the Plan
may from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his or her
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Plan Administrator, and will
be effective only when filed by the Participant in writing with the Plan
Administrator during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to or
exercised by the Participant’s surviving spouse, if any, or otherwise to or by
his or her estate.

 

Section 10.03        Notices. All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service. In the case of the Participant, mailed notices shall be
addressed to him or her at his or her most recent address as shown on the books
and records of the Company or Subsidiary employing the Participant. In the case
of the Company, mailed notices shall be addressed to the Plan Administrator,
with copies to the Senior Vice President, Chief Human Resources Officer, and the
General Counsel of the Company.

 

Section 10.04        409A Compliance. The Plan is intended to be administered in
a manner consistent with the requirements, where applicable, of Section 409A of
the Code. Where reasonably possible and practicable, the Plan shall be
administered in a manner to avoid the imposition on Participants of immediate
tax recognition and additional taxes pursuant to such Section 409A. The Plan
(and any payments) may be amended (in accordance with Article VII of the Plan)
in any respect deemed necessary or desirable (including retroactively) by the
Company with the intent to preserve exemption from or compliance with Section
409A of the Code. The preceding shall not be construed as a guarantee of any
particular tax effect for Plan payments.

 



 11 

 

 

Neither the Company nor the Plan Administrator shall have any liability to any
person in the event such Section 409A of the Code applies to any payments or
benefits hereunder in a manner that results in adverse tax consequences for the
Participant or any of his beneficiaries. A Participant (or his beneficiary, as
applicable) is solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on such person in connection with the Plan
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor the Plan Administrator shall have any obligation to indemnify or
otherwise hold such person harmless from any or all of such taxes or penalties.

 

Section 10.05        Successors and Assigns. The rights under the Plan are
personal to the Participant and without the prior written consent of the Company
shall not be assignable by the Participant otherwise than by will or the laws of
descent and distribution. The Plan shall inure to the benefit of and be
enforceable by the Participant’s legal representatives. The Plan shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place (with a copy of such assumption
provided to the Participant).

 

Section 10.06        No Impact On Benefits. Except as may otherwise be
specifically stated under any employee benefit plan, policy or program, no
amount payable under the Plan shall be treated as compensation for purposes of
calculating a Participant’s right under any such plan, policy or program.

 

Section 10.07        Timing of Reimbursements; Effect on Other Payments. Except
as otherwise provided in the Plan, no Participant shall be entitled to any cash
payments or other severance benefits under any of the Company’s then current
severance pay policies for a termination that is covered by the Plan for the
Participant. Anything in the Plan to the contrary notwithstanding, no
reimbursement payable to Participant pursuant to any provisions of the Plan or
pursuant to any plan or arrangement of the Company covered by the Plan shall be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A of the Code.

 

Section 10.08        No Mitigation. A Participant shall not be required to
mitigate the amount of any Severance Benefit provided for in the Plan by seeking
other employment or otherwise, nor shall the amount of any Severance Benefit
provided for herein be reduced by any compensation earned by other employment or
otherwise or subject to offset except as otherwise expressly provided for
herein.

 

Section 10.09        No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant or any person whosoever, the right to be retained in the service of
the Company.

 

Section 10.10        Severability of Provisions. If any provision of the Plan
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Plan shall be construed and enforced as if such provisions had
not been included.

 

Section 10.11        Heirs, Assigns, and Personal Representatives. The Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

 



 12 

 

 

Section 10.12        Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 10.13        Gender and Number. Where the context admits, words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice versa.

 

Section 10.14        Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of the Company that may be
applied by the Company to the payment of Severance Benefits.

 

Section 10.15        Payments to Incompetent Persons. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

 

Section 10.16        Lost Payees. A benefit shall be deemed forfeited if the
Plan Administrator is unable to locate a Participant to whom a Severance Benefit
is due. Such Severance Benefit shall be reinstated if application is made by the
Participant for the forfeited Severance Benefit while the Plan is in operation.

 

Section 10.17        Controlling Law. The Plan shall be construed and enforced
according to the laws of the State of Florida to the extent not superseded by
Federal law.

 



 13 

 

 

Annex A

 

Positions Severance Factor Severance Period Chief Executive Officer, Senior
Executive Vice President, Executive Vice President, Chief Accounting Officer,
President – International 1.0 12 months

 



 1 

 

 

Exhibit A

SEPARATION AGREEMENT

 

and

 

GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into as of [●] by and among [●] (the “Executive”), Hertz Global
Holdings, Inc. and The Hertz Corporation (hereinafter “Hertz” or the
“Companies”), duly acting under authority of their officers and directors.

 

WHEREAS, Executive is a participant in the Amended and Restated Hertz Global
Holdings, Inc. Severance Plan for Senior Executives (the “Plan”);

 

WHEREAS, Executive’s employment with Hertz will end effective as of [●];

 

WHEREAS, in connection with Executive’s separation from employment, Executive is
entitled to certain payments and other benefits under the Plan, so long as
Executive executes and does not revoke this Agreement; and

 

WHEREAS, the parties desire to fully and finally resolve any disputes, claims or
controversies that have arisen or may arise with respect to Executive’s
employment with and subsequent separation from the Companies.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein and in the Plan, which Executive and the Companies
agree constitute good and valuable consideration, receipt of which is
acknowledged, the parties stipulate and do mutually agree as follows:

 

1.                 In exchange for receiving the payments and benefits described
in Section 4 of the Plan, Executive does for himself and his heirs, executors,
administrators, successors, and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and the divisions, subsidiaries and
affiliated companies of each of the Companies, the officers, directors,
shareholders, employees, benefit and retirement plans (as well as trustees and
administrators thereof), agents and heirs of each of the foregoing, and the
predecessors, assigns and successors, past and present of each of the foregoing,
and any persons, firms or corporations in privity with any of them
(collectively, the “Company Released Parties”), of and from any and all actions,
causes of action, claims, demands, attorneys’ fees, compensation, expenses,
promises, covenants, and damages of whatever kind or nature, in law or in
equity, which Executive has, had or could have asserted, known or unknown, at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever from the beginning of the
world to the date of execution of this Agreement, including, without limitation,
(1) any and all claims for any additional severance pay, vacation pay, bonus or
other compensation; (2) any and all claims of discrimination or harassment based
on race, color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any
claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the New Jersey Law Against Discrimination; or
under any other state, federal, local law or regulation or under the common law;
and (3) any and all claims with respect to any event, matter, damage or injury
arising out of his employment relationship with any Company Released Party,
and/or the separation of such employment relationship, and/or with respect to
any other event or matter.

 

The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
as of the date of Executive’s employment termination, COBRA rights, enforcement
of Executive’s rights under this Agreement and the Plan, and any claims under
applicable workers’ compensation laws.

 



 1 

 

 

Nothing in this Agreement shall be construed to prohibit Executive from filing
any future charge or complaint with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or participating in any investigation or proceeding
conducted by the EEOC, nor shall any provision of this Agreement adversely
affect Executive’s right to engage in such conduct. Notwithstanding the
foregoing, Executive waives the right to obtain any relief from the EEOC or
recover any monies or compensation as a result of filing a charge or complaint.
In addition to agreeing herein not to bring suit against any Company Released
Party, Executive agrees not to seek damages from any Company Released Party by
filing a claim or charge with any state or governmental agency.

 

2.                 Executive shall return to the Companies all Company property
and Confidential Information (as defined in the Plan) of any Company Released
Party in Executive’s possession or control, including without limitation,
business reports and records, client reports and records, customer information,
personally identifiable information relating to others, business strategies,
contracts and proposals, files, a listing of customers or clients, lists of
potential customers or clients, technical data, testing or research data,
research and development projects, business plans, financial plans, internal
memoranda concerning any of the above, and all credit cards, cardkey passes,
door and file keys, computer access codes, software, and other physical or
personal property which Executive received, had access to or had in his
possession, prepared or helped prepare in connection with Executive’s employment
with any Company Released Party, and Executive shall not make or retain any
copies, duplicates, reproductions, or excerpts thereof. Executive acknowledges
that in the course of employment with any one or more Company Released Party,
Executive has acquired Confidential Information and that such Confidential
Information has been disclosed to Executive in confidence and for his use only
during and with respect to his employment with one or more of the Company
Released Parties.

 

3.                 Executive acknowledges and agrees that he has agreed to be
bound by the confidentiality provision in the Plan following Executive’s
separation of employment, the non-competition and non-solicitation covenants in
the Plan for the greater of 12 months or the Severance Period (as defined in the
Plan) and the non-disparagement covenant in the Plan at all times.

 

4.                 Executive declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against any Company Released Party arising out of or relating to events
occurring prior to the date of this Agreement, with any federal, state or local
governmental agency or court with respect to any matter covered by this
Agreement. In addition to agreeing herein not to bring suit against any Company
Released Party, Executive agrees not to seek damages from any Company Released
Party by filing a claim or charge with any state or governmental agency.

 

5.                 Executive further declares and represents that no promise,
inducement, or agreement not herein expressed has been made to him, that this
Agreement contains the entire agreement between the parties hereto, and that the
terms of this Agreement are contractual and not a mere recital.

 

6.                  Executive understands and agrees that this Agreement shall
not be considered an admission of liability or wrongdoing by any party hereto,
and each of the parties denies any liability and agrees that nothing in this
Agreement can or shall be used by or against either party with respect to
claims, defenses or issues in any litigation or proceeding except to enforce
rights under the Agreement itself or under the Plan.

 

7.                 Executive understands and agrees that should any provision of
this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term, or provision shall be deemed not
a part of this Agreement.

 



 2 

 

 

8.                Executive acknowledges that he understands that he has the
right to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.

 

9.                 Executive further acknowledges that he has been provided 21
days to consider and accept this Agreement from the date it was first given to
him, although Executive may accept it at any time within those 21 days.

 

10.               Executive further understands that he has seven days after
signing the Agreement to revoke it by delivering to the Senior Vice President,
Chief Human Resource Officer, The Hertz Corporation, 8501 Williams Road, Estero,
Florida 33928, written notification of such revocation within the seven day
period. If Executive does not revoke the Agreement, the Agreement will become
effective and irrevocable by him on the eighth day after he signs it.

 

11.               Executive acknowledges that this Agreement sets forth the
entire agreement between the parties with respect to the subject matters hereof
and supersedes any and all prior agreements between the parties as to such
matters, be they oral or in writing, and may not be changed, modified, or
rescinded except in writing signed by all parties hereto, and any attempt at
oral modification of this Agreement shall be void and of no force or effect.

 

12.               Executive acknowledges that he has carefully read this
Agreement and understands all of its terms, including the full and final release
of claims set forth above and enters into it voluntarily.

 

WITH EXECUTIVE’S SIGNATURE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT EXECUTIVE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR UNWRITTEN, NOT SET FORTH IN THIS AGREEMENT; THAT EXECUTIVE HAS BEEN
GIVEN THE OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY HIS ATTORNEY; AND THAT
EXECUTIVE HAS BEEN ENCOURAGED BY THE COMPANIES TO DO SO.

 

EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED 21 DAYS TO CONSIDER
THIS AGREEMENT AND THAT EXECUTIVE HAS 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCES
OFFICER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF EXECUTIVE’S REVOCATION.

 



 3 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.

 



EXECUTIVE   Date:       THE HERTZ CORPORATION   HERTZ GLOBAL HOLDINGS, INC.    
  By:                By:              Date:   Date:

 



 4 

 

